MARY R. RUSSELL, Judge.
The facts of this case are tragic. The Watts family has suffered a misfortune that they will have to live with for many years to come. Despite this unfortunate situation, it is this Court’s duty to analyze the constitutional validity of a statute regardless of how sympathetic the injury might be. The legislature has passed a limitation on the amount of noneconomic damages an injured person can receive in a tort action. Whether this is “good policy” is not a question for this Court. This Court’s duty is to determine whether the provision at issue violates the Missouri Constitution. As Chief Justice Roberts noted in National Federation of Independent Business v. Sebelius, courts have “the authority to interpret the law;” but “[courts] possess neither the expertise nor the prerogative to make policy judgments. Those decisions are entrusted to our ... elected leaders.... ” — U.S. -, 132 S.Ct. 2566, 2579, 183 L.Ed.2d 450 (2012). “It is not [a court’s] job to protect the people from the consequences of their political choices.” Id. This Court’s well-established precedent in Adams by and Through Adams v. Children’s Mercy Hospital, 832 S.W.2d 898, 907 (Mo. banc 1992), has previously determined that section 538.210 does not violate Missouri’s constitutional guarantee to a jury trial. “Policy *649judgments” must be refrained from, and instead this Court must determine whether section 538.210 remains constitutional. Insofar as the majority opinion overrules this Court’s well-reasoned, longstanding precedent in Adams without persuasive justification, I respectfully dissent. However, I concur in the majority opinion’s analysis of the interest rate and payment schedule issues.
Adams is controlling in this case
The majority holds that the noneconomic damages cap of section 538.210 violates the Missouri Constitution, overruling more than 20 years of precedent that authoritatively decided this issue in Adams. The majority opinion reflects a wholesale departure from the unequivocal law of this state and leaps into a new era of law. I do not agree with the majority opinion’s disregard of stare decisis and, more importantly, of settled Missouri constitutional law.1
Writing for the majority in Adams, Judge Robertson’s holding that section 538.210 does not violate the Missouri Constitution’s right to a jury trial is dispositive in this case. 832 S.W.2d at 907. Adams reasoned that the role of the jury is fact-finding. Id. This role requires the jury to determine liability and measure damages, both economic and noneconomic, as a result of liability. Id. Once it has completed its fact-finding duty, it has completed its constitutional task. Id. It is then the court’s duty to apply the law. Id.
Section 538.210 establishes the substantive legal limits of a plaintiffs damage remedy. Id. As such, it is a matter of law, not fact. Id. The court applies the law of section 538.210 only after the jury has completed its fact-finding duty. Id. Because the court does not apply the law of section 538.210 until after the jury has performed its constitutional function, this statute does not violate the constitutional right to a trial by jury under article I, section 22(a) of the Missouri Constitution. Id. Further, this Court noted in Adams that the legislature is permitted to abrogate a cause of action cognizable under the common law completely and, therefore, has the power to limit recovery in the same causes of action. Id.
The majority’s reasons for departing from the holding in Adams are not persuasive because the issue of whether the legislature may abrogate the right to a trial by jury in a specific case is not essential to the constitutional validity of section 538.210. The majority opinion in this case assumes that the validity of the holding in Adams depends on the legislature’s authority to abrogate common law claims in toto. See also Klotz v. St. Anthony’s Med. Ctr., 311 S.W.3d 752, 773-74 (Mo. banc 2010) (Wolff, J., concurring). The holding in Adams, however, rested primarily on the fact that section 538.210 honors the right to a trial by jury. 832 S.W.2d at 907. As long as the jury finds the facts and the trial court does not interfere with the jury’s fact-finding, the jury has served its constitutional task. Id. The trial court’s application of the law to the facts after they have been found by the jury does not harm to the right to a trial by jury. Id.
The majority’s distinction between the jury’s “constitutional task” and the “individual right” to a jury trial is meaningless and a distinction in name only. This argument confuses the judicial process by which claims are determined with the substance of the claims themselves. In general, the legislature is free to establish the substance of a claim, as, for instance, to *650allow or disallow punitive damages, but the Constitution guarantees a procedure for adjudicating that substantive claim. Scott v. Blue Springs Ford Sales, Inc., 176 S.W.3d 140, 142 (Mo. banc 2005). The right to jury trial does not limit the legislature’s authority to determine what the elements of damages shall be.
The jury serves no function other than providing an individual his right to a trial by jury. As such, the jury’s “constitutional task” is to provide one with his or her “individual right” to a trial by jury. Section 538.210 does not prevent the jury from assessing damages. It is only after the jury assesses damages that the trial court applies section 538.210. When the jury performs its “constitutional task,” the plaintiff is afforded his or her “individual right” to a trial by jury.
Section 538.210 did not violate the Missouri Constitution in Adams in 1992, and it does not violate the Constitution today. I would uphold section 538.210 consistent with this Court’s 20 years of controlling precedent.
Other states have agreed with this Court’s reasoning in Adams
Although the majority opinion cites to other jurisdictions striking statutes limiting noneconomic damages, many states have held that such limitations do not violate their states’ respective right to a jury trial. The majority opinion focuses on the “inviolate” language of Missouri’s Constitution, arguing that this language distinguishes Missouri’s right to a jury trial from its sister states’ jury trial guarantees. While I recognize that Missouri’s constitutional language differs from the Seventh Amendment, cases from jurisdictions with the same “inviolate” language as the Missouri Constitution have also found noneco-nomic damage caps constitutional under the same sound reasoning set forth in Adams.
The Nebraska Constitution provides that “[t]he right of trial by jury shall remain inviolate.... ” Neb. Const, art. I, sec. 6. The Supreme Court of Nebraska mirrored this Court’s reasoning in Adams in holding that a cap on total damages for medical malpractice actions did not violate its constitution’s right to a jury trial because “the trial court applies the remedy’s limitation only after the jury has fulfilled its factfinding function.” Gourley ex rel. Gourley v. Neb. Methodist Health Sys., 265 Neb. 918, 663 N.W.2d 43, 75 (2003).
Likewise, Idaho’s constitution provides that “[t]he right of trial by jury shall remain inviolate.... ” Idaho Const, art. I, sec. 7. The Supreme Court of Idaho analyzed the statutory cap imposed on noneco-nomic damages in the same way this Court did in Adams. The Idaho court noted that the right to have a jury assess and award noneconomic damages existed at the adoption of the Idaho constitution, but that the statutory cap on noneconomic damages did not violate the right to a jury trial as it existed at that time. Kirkland v. Blaine County Med. Ctr., 134 Idaho 464, 4 P.3d 1115, 1118-20 (2000). Kirkland reasoned: “The jury is still allowed to act as the fact finder in personal injury cases. The statute simply limits the legal consequences of the jury’s finding.” Id. at 1120. The Idaho Supreme Court held that the legislative cap on noneconomic damages did not violate its constitution because “[t]he legal consequences and effect of a jury’s verdict are a matter for the legislature (by passing laws) and the courts (by applying those laws to the facts as found by the jury).” Id.
In addition, Ohio’s constitution provides that “[t]he right of trial by jury shall be inviolate.... ” Ohio Const, art. I, sec. 5. The Supreme Court of Ohio upheld a stat*651utory noneconomic damage cap as constitutional in line with other courts addressing damage caps under same constitutional language. Arbino v. Johnson & Johnson, 116 Ohio St.3d 468, 880 N.E.2d 420, 430-32 (2007). Arbino reasoned that the Ohio constitution’s guarantee to a jury trial applied to those causes of action for which the right existed at common law when the constitution was adopted, and tort actions were such cases. Id. at 430-31. Mirroring the reasoning in Adams, Gourley, and Kirkland, the Supreme Court of Ohio found that the right to a trial by jury “protects a plaintiffs right to have a jury determine all issues of fact in his or her case.” Id. at 431. The court continued: “So long as the fact-finding process is not intruded upon and the resulting findings of fact are not ignored or replaced by another body’s findings, awards may be altered as a matter of law. ” Id. The statutory non-economic damage cap provided that “[cjourts must simply apply the limits as a matter of law to the facts found by the jury; they do not alter the findings of facts themselves, thus avoiding constitutional conflicts.” Id. at 432.
Further, Maryland’s constitution provides that the right to a trial by jury “shall be inviolably preserved.” Md. Const. Declaration of Rights, art. 23. In accord with other cases involving constitutional guarantees that the right of a jury trial shall remain “inviolate,” the Supreme Court of Maryland upheld the statutory cap on noneconomic damages. Murphy v. Edmonds, 325 Md. 342, 601 A.2d 102, 118 (1992). Maryland’s constitution also “preserves unimpaired the ultimate historical right [to a jury trial in civil cases] as it existed at common law.” Id. at 116 (internal quotation marks omitted). The Maryland Supreme Court reasoned, in line with the cases discussed above, that “the jury trial right in civil cases relates to ‘issues of fact’ in legal actions. It does not extend to issues of law....” Id. In light of that analysis, Murphy held:
[The statutory cap on noneconomic damages] fully preserves the right of having a jury resolve the factual issues with regard to the amount' of noneconomic damages. Neither the [statutory] limit on recovery nor the provision that the jury shall not be' informed of the limit, interferes with the jury’s proper role and its ability to resolve the factual issues which are pertinent to the cause of action.
Id. at 117.
The majority opinion is also critical of Etheridge v. Med. Ctr. Hosps., 237 Va. 87, 376 S.E.2d 525 (1989). The argument is that, because the Virginia constitution contains different language than the Missouri Constitution in its guarantee of a jury trial, then the Virginia right to a jury trial is somehow less protective of the right. This is simply incorrect. Although the majority opinion is correct in noting the different language in the two constitutions, Virginia has held that its guarantee to a jury trial secures those rights “that existed at common law,” as does the Missouri Constitution. Id. at 529; State ex rel. Diehl v. O'Malley, 95 S.W.3d 82, 85-89 (Mo. banc 2003) (holding that the right to a jury trial attaches to actions that existed at common law or actions that are analogous to actions that existed at common law). In light of the Virginia Supreme Court’s interpretation of its own constitution, there is no ground for this Court to distinguish the right to a jury trial in Virginia from the right to a jury trial in Missouri with regard to statutory damage caps. Although the constitutional language contains superficial differences, the substantive right is essentially the same. This is evident from the Virginia Supreme Court’s analysis in Etheridge. The court reasoned that “[w]ithout question, the jury’s fact-finding *652function extends to the assessment of damages.” Etheridge, 376 S.E.2d at 529. “Once the jury has ascertained the facts and assessed the damages, however, the constitutional mandate is satisfied.” Id. “Thereafter, it is the duty of the court to apply the law to the facts.” Id. Just as other courts with constitutional language identical to Missouri’s jury trial guarantee have held, the Virginia Supreme Court held:
A trial court applies the remedy’s limitation only after the jury has fulfilled its fact-finding function. Thus, [the statutory noneconomic damage cap] does not infringe upon the right to a jury trial because the section does not apply until after a jury has completed its assigned function in the judicial process.
Id. The statutory damage cap was held not to infringe on the plaintiffs right to a trial by jury. Id.
In addition to the cases that mirror Adams ’ analysis regarding the “inviolate” right to a jury trial, there are other jurisdictions in which such caps are upheld under jury trial guarantees that do not contain “inviolate” language under the same rationale as Adams. See Boyd v. Bulala, 877 F.2d 1191, 1196 (4th Cir.1989) (“[0]nce the jury has made its findings of fact with respect to damages, it has fulfilled its constitutional function; it may not also mandate compensation as a matter of law.”); Evans ex rel. Kutch v. State, 56 P.3d 1046, 1051 (Alaska 2002) (“The decision to place a cap on damages awarded is a policy choice and not a re-examination of the factual question of damages determined by the jury.”); Wright v. Colleton County Sch. Dist., 301 S.C. 282, 391 S.E.2d 564, 569-70 (1990) (“A remedy is a matter of law, not a matter of fact. Although a party has the right to have a jury assess his damages, he has no right to have a jury dictate through an award, the legal consequences of its assessments.”); Judd v. Drezga, 103 P.3d 135, 144 (Utah 2004) (“The damage cap enacted by the legislature represents law, similar to an element of a claim to which the trial court must comport the jury’s factual determinations.”).
Further, other states that provide in their constitutions that the right to a jury trial is “inviolate” have upheld statutory caps on recoverable damages under different analysis. See Samsel v. Wheeler Transp. Servs., Inc., 246 Kan. 336, 789 P.2d 541 (1990); Johnson v. St. Vincent Hosp., Inc., 273 Ind. 374, 404 N.E.2d 585 (1980) (overruled on other grounds); Fein v. Permanente Med. Group, 38 Cal.3d 137, 211 Cal.Rptr. 368, 695 P.2d 665 (1985).2
Other cases in jurisdictions without “inviolate” constitutional language have upheld similar caps under different analysis as well. See Peters v. Saft, 597 A.2d 50 (Me.1991); Robinson v. Charleston Area Med. Ctr., Inc., 186 W.Va. 720, 414 S.E.2d 877 (1991); Davis v. Omitowoju, 883 F.2d 1155 (3rd Cir.1989).
Not only does stare decisis direct that this Court adhere to its previous holding in Adams, but Adams is also squarely in line with other jurisdictions that have addressed the constitutional validity of statutory caps on noneconomic damages. I would uphold the statutory cap on noneco-nomic damages in section 538.210.

. Fein did not expressly address California’s right to a jury trial.